DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In claims 1-3 and 20-22, “diameter” is interpreted to mean “width” and not the “diameter of a circle” in the traditional sense.  
Claim Objections
Claims 1 (line 53), 14 (line 12), and 31 (line 10) are objected to because of the following informalities:  In each instance, “particular” should be changed to “particulate.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 11 of claim 1 and line 2 of claim 17, it is unclear what is meant by “distance.”  It should be specified that this is the “distance between the sheets” if that is the case.  
Claim 1 recites the limitation "the layer" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  This may be changed to “each layer.”
Claim 4 is indefinite because line 7 still recites “and/or.”  This should be changed to “or” to be consistent and clear. 
Claim 6 recites the limitation "said grooves" are used in line 11.  There is insufficient antecedent basis for this limitation in the claim.  This may be changed to “said at least one groove” is used.
Claim 7 recites the limitations "the metal profile” and “said core profiles” in lines 2, 3 and 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitation "the circumferential metal profiles" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
In lines 9-10 of claim 14 and line 7 of claim 31, it is unclear what is meant by “this structure.”  What structure is being referred to?
Claim 15 recites the limitation "The method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This may be changed to “A method.”
Claim 31 is also indefinite because it recites “a first step,” “a second step,” “a third step,” “a fourth step,” and “a fifth step” in lines 2, 7, 9, 10 and 11, however it is unclear whether this is referring to the same steps recited in parent claim 14.  In each case, “a” may be changed to “the” or “said” to clarify that the prior steps are being referred to.  
Any claim not specifically mentioned above is rejected for depending from an in definite parent claim.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose or suggest a motivation for the gas separation unit of claim 1 wherein the first outer diameter of the secondary heat exchange pipes in a direction perpendicular to the plane of the layer is at least twice as large as the second outer diameter in the longitudinal direction, in combination with the other recited structural limitations.  The prior art also does not disclose the method for producing a layer for the separation unit using the primary and secondary heat exchange piping previously recited, or for a method of using the unit of claim 1 to extract carbon dioxide from a gas stream.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 form disclose adsorbent gas separation arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl